DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
February 6, 1997
Dear State Medicaid Director:
The Personal Responsibility and Work Opportunity Reconciliation Act of 1996 and the Contract with America
Advancement Act of 1996 changed Federal law in ways that affect the Medicaid eligibility of large numbers of
individuals. These changes will require States to redetermine the eligibility of many of these individuals, including
children currently eligible for SSL, many non U.S. citizens, and individuals receiving disability cash assistance (SSI)
based on alcoholism and drug addiction. In most cases, these SSI redeterminations must be completed by August 22,
1997.
This letter calls your attention to a new redetermination regulation that allows a State more flexibility in the time
frames required to accomplish its obligations related to redeterminations and continuation of Medicaid coverage.
1. State Ex Parte Redeterminations
When an individual is about to lose Medicaid because of loss of eligibility for cash assistance (such as the loss of
AFDC benefits through the transition from AFDC to the States TANF program, or the loss of SSI benefits in
States which provide Medicaid to individuals because they receive S SI), the State determines whether that
individual is eligible for Medicaid under another eligibility group. This process is derived from two court decisions:
Stenson v. Blum and Massachusetts Association of Older Americans v. Sharp.
The redetermination can be based on information contained in the individual's Medicaid file if the State believes that
information is accurate. If the State needs additional or updated information to base a determination of eligibility
under another group, the State will contact the individual for information, or take other reasonable steps to obtain the
information it needs. Once a determination has been made, the State promptly notifies the individual either of the
change in eligibility status or, if the individual is not Medicaid eligible under another group, that his/her eligibility is
terminated. The State also notifies the individual of his/her right to appeal any adverse decision. (See regulations at
42 CFR 431 Subpart E for rules on proper notice of actions affecting Medicaid eligibility).
2. Terminations From Medicaid
States generally are not permitted to terminate an individual until they have determined that the individual is not
eligible under any other eligibility group. States are expected to not drop individuals from the Medicaid rolls while
the redetermination process is underway. During the redetermination process, if an individual fails to cooperate
within a reasonable period of time in providing information the State requires for its determination, then, with due
notice, the individual could be terminated from Medicaid.
If an individual has lost SSI because he or she no longer meets the definition of disability because of changes in the
law (e.g., pertaining to alcohol or drug abuse or childhood disability), the State must continue Medicaid during the
SSI redetermination and during any subsequent timely appeal to SSA of its termination decision. Thus, Medicaid
benefits continue throughout the hearing process.
3. States Will Have More Time for Completing Redeterminations While Implementing Welfare Reform Than
Under Normal Circumstances
On January 13, 1997, we published a regulation (MB-105-FC) which provides States with up to 120 days to process
all redeterminations of Medicaid eligibility relating to individuals losing SSI because of the changes brought about
by welfare reform. This extension of the normal time period for redeterminations is intended to recognize the extra

workload States face because of welfare reform, and it assures that Federal Financial Participation (FFP) will
continue on behalf of those Medicaid beneficiaries while the process of redeterminations is underway. This 120-day
period has been triggered by a provision of the new regulation which permits a Secretarial waiver of the normal
timeframe. The waiver will continue through December 31, 1997, unless the Secretary further extends the waiver.
I would also like to mention that HCFA has been working with the APWA and the Social Security Administration to
develop Medicaid-related language which will be inserted in the SSI notices of termination from that program. This
language will provide some information to the SSI beneficiaries about the Medicaid redetermination process.
Further information and guidelines about the SSI termination notices will be issued in the future by the Medicaid
Bureau.
Thank you for your continued cooperation in the implementation of the Medicaid aspects of welfare reform.
Sincerely,
/s/
Joseph D. Dunne for Judith D. Moore
Acting Director
Medicaid Bureau
cc:
All Regional Administrators
All Associate Regional Administrators for Medicaid
Lloyd Bishop, OLIGA
Jennifer Baxendall, NGA
Lee Partridge, APWA
Joy Wilson, NCSL

